1
2                                                                         1/18/2019

3                                                                          CW
4
5
6
7
8
                IN THE UNITED STATES DISTRICT COURT
9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                               Case No. 2:18-cr-00860-FMO-1
      UNITED STATES OF AMERICA,
13                                               ORDER OF DETENTION
                        Plaintiff,
14
                   v.
15
      ISAAC HACKETT,
16
                        Defendant.
17
18
19                                              I.
20         On January 15, 2019, Defendant Isaac Hackett (“Defendant”) made his
21   initial appearance in this district on the Indictment filed in the United States
22   District Court for the Central District of California, Case No. 2:18-CR-00860. The
23   Court appointed Deputy Federal Public Defender Erin Murphy to represent
24   Defendant.
25         Defendant requested a continuance and the Government did not oppose the
26   request. Based thereon, the Court ordered the continuation of the detention hearing
27   to January 17, 2019.
28   ///
1          The Court conducted a detention hearing on January 17, 2019 based on a
2    motion by the Government pursuant to 18 U.S.C. § 3142(e) in a case alleging that
3    there is no condition or combination of conditions that reasonably will assure
4    (a) the appearance of the defendant as required, and (b) the safety of any other
5    person and the community.
6          The Court concludes that the Government is not entitled to a rebuttable
7    presumption that no condition or combination of conditions reasonably will assure
8    the defendant’s appearance as required and the safety or any person or the
9    community [18 U.S.C. § 3142(e)].
10
11                                            II.
12         The Court finds that no condition or combination of conditions will
13   reasonably assure: ☒ the appearance of the defendant as required.
14                      ☒ the safety of any person or the community.
15         The Court bases its conclusions on the following:
16         As to risk of non-appearance:
17          History of failures to follow lawful orders;
18          History of obstruction and resisting executive officer orders;
19          Lack of employment; and
20          Lack of bail resources.
21         As to danger to the community:
22          Nature of the charged offense;
23          Extensive history of violent crimes, including prior conviction on a
24            charge of “felon in possession of a firearm;
25          Active restraining order that expires in 2024; and
26          Current probation/supervision status.
27   ///
28   ///

                                               2
1                                           III.
2          In reaching this decision, the Court considered: (a) the nature and
3    circumstances of the offense(s) charged, including whether the offense is a crime
4    of violence, a Federal crime of terrorism, or involves a minor victim or a controlled
5    substance, firearm, explosive, or destructive device; (b) the weight of evidence
6    against the defendant; (c) the history and characteristics of the defendant; and
7    (d) the nature and seriousness of the danger to any person or the community. [18
8    U.S.C. § 3142(g).] The Court also considered the report and recommendation of
9    the U.S. Pretrial Services Agency.
10
11                                            V.
12         IT IS THEREFORE ORDERED that Defendant be detained until trial. The
13   defendant will be committed to the custody of the Attorney General for
14   confinement in a corrections facility separate, to the extent practicable, from
15   persons awaiting or serving sentences or being held in custody pending appeal.
16   The defendant will be afforded reasonable opportunity for private consultation
17   with counsel. On order of a Court of the United States or on request of any
18   attorney for the Government, the person in charge of the corrections facility in
19   which defendant is confined will deliver the defendant to a United States Marshal
20   for the purpose of an appearance in connection with a court proceeding.
21   [18 U.S.C. § 3142(i).]
22
23
     Dated: January 18, 2019                _____/s/_______________________
24
                                            HON. MARIA A. AUDERO
25                                          UNITED STATES MAGISTRATE JUDGE
26
27
28
                                                   3
